DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 11-21 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 3/3/21; 2/9/21; 10/26/20; 10/14/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 20 of U.S. Patent 10,300,054. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of treating schizophrenia with the same composition (see patented claims  and instant claim).  
       Both set of claims recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
       It would have been obvious to one of ordinary skill in the art to have been motivated to practice the claimed invention by employing the patented claims with a reasonable expectation of success.


Claims 11-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 15 of U.S. Patent 10,716,785 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims refer to a method of treating antipsychotic induced weight gain and the claims of the instant is to the treatment of schizophrenia with the same composition (see patented claims and instant claims).  Indirectly the schizophrenia patients do gain weight. (see as evidenced by Rege)
       Both set of claims recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
       It would have been obvious to one of ordinary skill in the art to have been motivated to practice the claimed invention by employing the patented claims with a reasonable expectation of success.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 11-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 15 of U.S. Patent 10,716,785  US 9,126977 claims 1-11and US 8778960  claims 1-5. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims refer to a method of treating antipsychotic induced weight gain and the claims of the instant is to the treatment of schizophrenia with the same composition (see patented claims and instant claims).  Indirectly the schizophrenia patients do gain weight. (see as evidenced by Rege)
       
       It would have been obvious to one of ordinary skill in the art to have been motivated to practice the claimed invention by employing the patented claims with a reasonable expectation of success.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 11-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 28 of U.S. Patent 9,943,514 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims refer to a method of suppressing food intake comprising administering to the patient in need of treatment an effective amount of the claimed compound. Although the claims of the instant are to the treatment of schizophrenia with the same composition (see patented claims and instant claims), once the compound is administered to the schizophrenic individual it will inherently suppress food intake. Therefore the claims of the patent and the instant claims are obvious variation of each other since the only active step is the administration step. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
       It would have been obvious to one of ordinary skill in the art to have been motivated to practice the claimed invention by employing the patented claims with a reasonable expectation of success.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             8/5/21